Citation Nr: 0815822	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-39 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from May 1968 to April 197.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted entitlement to 
service connection for PTSD and assigned a 30 percent 
disability rating.

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Green v. Derwinski, 1 Vet. App. 121, 124 (1991), the 
United States Court of Appeals for Veterans Claims held that 
the fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See also 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

In this case, the veteran has never been provided the 
opportunity to appear for a VA compensation and pension 
examination, even though he specifically asked to do so in a 
February 2006 statement.  Absent such an examination, the 
Board does not have an adequate record on which to rate the 
severity of his PTSD under the appropriate diagnostic code.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA mental health 
records since October 2006.


2.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the severity of the service-connected 
PTSD.  The veteran's VA claims folder must 
be made available to the examiner for 
review in connection with the examination.  
The examiner should report the veteran's 
PTSD symptoms with consideration of the 
rating criteria, and provide a GAF score 
in accordance with DSM-IV.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Readjudicate the issue on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



